Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 1 of 33 Pageid#:
                                    1609




                                                              DR1000 - 001
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 2 of 33 Pageid#:
                                    1610




                                                              DR1000 - 002
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 3 of 33 Pageid#:
                                    1611




                                                              DR1000 - 003
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 4 of 33 Pageid#:
                                    1612




                                                              DR1000 - 004
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 5 of 33 Pageid#:
                                    1613




                                                              DR1000 - 005
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 6 of 33 Pageid#:
                                    1614




                                                              DR1000 - 006
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 7 of 33 Pageid#:
                                    1615




                                                              DR1000 - 007
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 8 of 33 Pageid#:
                                    1616




                                                              DR1000 - 008
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 9 of 33 Pageid#:
                                    1617




                                                              DR1000 - 009
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 10 of 33 Pageid#:
                                    1618




                                                               DR1000 - 010
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 11 of 33 Pageid#:
                                    1619




                                                               DR1000 - 011
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 12 of 33 Pageid#:
                                    1620




                                                               DR1000 - 012
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 13 of 33 Pageid#:
                                    1621




                                                               DR1000 - 013
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 14 of 33 Pageid#:
                                    1622




                                                              DR1000 - 014
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 15 of 33 Pageid#:
                                    1623




                                                              DR1000 - 015
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 16 of 33 Pageid#:
                                    1624




                                                              DR1000 - 016
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 17 of 33 Pageid#:
                                    1625




                                                              DR1000 - 017
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 18 of 33 Pageid#:
                                    1626




                                                               DR1000 - 018
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 19 of 33 Pageid#:
                                    1627




                                                               DR1000 - 019
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 20 of 33 Pageid#:
                                    1628




                                                              DR1000 - 020
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 21 of 33 Pageid#:
                                    1629




                                                                              DR1000 - 021
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 22 of 33 Pageid#:
                                    1630




                                                                              DR1000 - 022
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 23 of 33 Pageid#:
                                    1631




                                                              DR1000 - 023
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 24 of 33 Pageid#:
                                    1632




                                                              DR1000 - 024
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 25 of 33 Pageid#:
                                    1633




                                                              DR1000 - 025
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 26 of 33 Pageid#:
                                    1634




                                                              DR1000 - 026
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 27 of 33 Pageid#:
                                    1635




                                                              DR1000 - 027
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 28 of 33 Pageid#:
                                    1636




                                                              DR1000 - 028
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 29 of 33 Pageid#:
                                    1637




                                                               DR1000 - 029
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 30 of 33 Pageid#:
                                    1638




                                                              DR1000 - 030
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 31 of 33 Pageid#:
                                    1639




                                                              DR1000 - 031
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 32 of 33 Pageid#:
                                    1640




                                                              DR1000 - 032
Case 1:17-cr-00027-JPJ-PMS Document 184-3 Filed 05/06/19 Page 33 of 33 Pageid#:
                                    1641




                                                              DR1000 - 033
